Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-20-2007

In Re: Nazi Era Case
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3655




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Nazi Era Case " (2007). 2007 Decisions. Paper 714.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/714


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 06-3655
                      ___________

          IN RE: NAZI ERA CASES AGAINST
           GERMAN DEFENDANTS LITIGATION


           RONALD H. MANDOWSKY;
       SETH B. FELDMAN, as the Co-Executors
          of the Estate of Ferdinand Nacher;
     RONALD H. MANDOWSKY, as Representative
              of the Heirs of the Estate of
                     Ignatz Nacher,

                            Appellants

                            v.

                 DRESDNER BANK AG

                      ___________

      On Appeal from the United States District Court
                for the District of New Jersey
        (D.C. Civil Nos. 00-cv-04986, 98-cv-04104)
     District Judge: The Honorable William G. Bassler
                        ___________

        Submitted Under Third Circuit LAR 34.1(a)
                     July 11, 2007

Before: RENDELL, AMBRO, and NYGAARD, Circuit Judges.


                  (Filed: July 20, 2007)
                                       ___________

                               OPINION OF THE COURT
                                    ___________

NYGAARD, Circuit Judge.

              Appellants Ronald H. Mandowsky, and Seth B. Feldman, as the

Co-Executors of the Estate of Ferdinand Nacher and Ronald H. Mandowsky, as the

Representative of the Heirs of the Estate of Ignatz Nacher, appeal the District Court's

denial of their Motion for Relief from Judgment filed pursuant to FED.R.CIV.P. 60(b).

The District Court specified three reasons for denying the Appellants’ 60(b) motions: (1)

Rule 60(b) was not designed to release a litigant from a freely chosen litigation strategy;

(2) Rule 60(b) is not available when granting relief would ultimately prove futile; and (3)

broader public interests would not be forwarded or enhanced by granting relief under the

rule. After thorough study of the briefs filed by the parties, as well as the record and

transcripts of hearings conducted in the District Court, we will affirm essentially for the

reasons stated by the District Court. The facts and procedural history of this case are well

known to the parties and the Court, and it is not necessary that we restate them here.

              The reasons why we write an opinion of the Court are threefold: to instruct

the District Court, to educate and inform the attorneys and parties, and to explain our

decision. We use a not-precedential opinion in cases in which a precedential opinion is

rendered unnecessary because the opinion has no institutional or precedential value. See

United States Court of Appeals for the Third Circuit, Internal Operating Procedure


                                              2
(I.O.P.) 5.3. Under the usual circumstances when we affirm by not-precedential opinion

and judgment, we briefly set forth the reasons supporting the court's decision. In this case,

however, we have concluded that neither a full memorandum explanation nor a

precedential opinion is necessary. Judge Bassler's ruling is a thorough statement of his

reasoning and fully supports his order. No further refutation of the Appellants’ allegations

of error is necessary.

              Hence, we believe it unnecessary to further opine, or to offer additional

explanations and reasons to those given by the District Court. It is sufficient to say that,

essentially for the reasons given by the District Court in its opinion dated the 6th day of

July, 2006, we will affirm.




                                              3